                           IN THE UNITED STATES DISTRICT COURT

                                  FOR THE DISTRICT OF ALASKA


RICHARD R. WATKINSON,

                             Plaintiff,                     Case No. 3:17-cv-00236-JMK

         vs.
                                                           MEMORANDUM OF DECISION
STATE OF ALASKA, DEPARTMENT
OF CORRECTIONS; EARL HOUSER,
JAMES DUNCAN; and SCOTT DIAL,

                             Defendants.



                                           I.   INTRODUCTION

                  This matter came before the Court for bench trial, which commenced on

November 9, 2020, and concluded with the parties submitting written closing arguments

on November 13, 2020, and December 9, 2020, respectively.1                         Plaintiff, Richard

Watkinson, alleges Defendants State of Alaska Department of Corrections (Alaska DOC),

Earl Houser, 2 James Duncan, and Scott Dial in their official capacities, violated his rights

under the Religious Land Use and Institutionalized Persons Act (RLUIPA) 3 and the First

and Fourteenth Amendments of the United States Constitution. 4


         1
           Dockets 92; 99.
         2
           The parties misspelled Mr. Houser’s name on various pleadings. In this Order, the Court uses
the name listed on the State of Alaska Employee directory.
        3
           Docket 1 at 2–3.
        4
           Id.

Watkinson v. State of Alaska, Dept. of Corrections et al                     Case No. 3:17-cv-00236-JMK
Memorandum of Decision                                                                            Page 1
          Case 3:17-cv-00236-JMK Document 102 Filed 12/31/20 Page 1 of 27
                                    II.   PROCEDURAL HISTORY

                  On November 8, 2017, Mr. Watkinson, an inmate incarcerated at the Goose

Creek Correction Center (GCCC) in Wasilla, Alaska, filed a Complaint pro se against the

Alaska DOC and five of its employees in their individual and official capacities alleging

three causes of action. 5

                  First, Mr. Watkinson alleged his constitutional First and Fourteenth

Amendment rights were violated when Defendants “discriminat[ed] against the religion of

Asatru”; “treat[ed] practitioners of the Asatru faith as if they were members of an STG

group 6 based solely upon their race and religious preference . . . [and] retaliat[ed] against

Plaintiff and Asatru practitioners for pursuing fair treatment and their religious rights

. . . .”7 Second, Mr. Watkinson alleged his constitutional First and Fourteenth Amendment

rights were violated when Defendants: (1) engaged in “discriminatory and biased practices

that discourage[d] prisoners from the practice of Asatru, while encouraging the practice of

other religions”; (2) “subject[ed] practitioners of the Asatru faith to treatment not leveled

at other religious practices”; (3) “den[ied] a benefit to Asatru practitioners that is afforded

to other prisoners and/or religious practices”; and (4) “creat[ed] a negative environment

that places Asatru practitioners under emotional distress . . . .”8 Third, Mr. Watkinson

alleged Defendants “placed a substantial burden upon Plaintiff[’s] religious practice” in


         5
            Mr. Watkinson’s Complaint named as Defendants: John Conant, the Superintendent of GCCC
“at all times relevant”; “Earl Hauser,” who is Earl Houser, the “current” Superintendent; James Duncan,
Chaplaincy Coordinator for the Alaska DOC; Scott Dial, a correctional officer of the Alaska DOC; and
Keith Rogers, a correctional officer of the Alaska DOC. Id. at 1–3.
          6
            STG refers to a “Security Threat Group.” Id. at 4.
          7
            Id. at 17–18.
          8
            Id. at 18–19.

Watkinson v. State of Alaska, Dept. of Corrections et al                    Case No. 3:17-cv-00236-JMK
Memorandum of Decision                                                                           Page 2
          Case 3:17-cv-00236-JMK Document 102 Filed 12/31/20 Page 2 of 27
violation of RLUIPA by: (1) “unnecessarily separating Asatru practitioners from their

consecrated religious items”; (2) preventing Plaintiff and other Asatru practitioners from

observing “religious High Feasts”; (3) “preventing Asatru practitioners access and

utilization of the Prisoner Welfare Fund in support of [] religious practice”; and (3) “forcing

Plaintiff and Asatru practitioners to pay exorbitant prices for all natural juice from the

facility commissary.” 9 Mr. Watkinson requested various declaratory and injunctive relief,

punitive damages in the amount of $50,000 against each named defendant, and costs.10

                  On December 5, 2017, Howard Walton Anderson, III, entered an appearance

on behalf of Mr. Watkinson. 11                Alaska DOC filed an Answer to Mr. Watkinson’s

Complaint on June 18, 2018; Defendants Conant, Dial, Duncan, Houser, and Rogers filed

an Answer on October 22, 2018. 12 On March 29, 2019, the Court dismissed, as per the

parties’ stipulation, “all claims against Defendants John Cogant [sic] and Keith Rogers”

without prejudice, “all claims against Defendant State of Alaska—except those relating to

the Prisoner Welfare Fund under 42 U.S.C. 2000cc et seq and/or for declaratory and

injunctive relief” without prejudice, and “all claims against Defendants Earl Hauser [sic],

Scott Dial, James Duncan, and Keith Rogers—except those relating to the Prisoner Welfare

Fund,” without prejudice. 13




         9
            Id. at 19–20.
         10
            Id. at 21–22.
        11
            Docket 7.
        12
            Dockets 14; 24.
        13
             Dockets 29; 30. It appears that the parties only meant to preserve claims against Defendants
Houser, Dial, and Duncan, and mistakenly included Rogers in this list. See Docket 68 at 1 (Joint Statement
of Issues) (listing Earl Houser, James Duncan, and Scott Dial as the remaining defendants).

Watkinson v. State of Alaska, Dept. of Corrections et al                      Case No. 3:17-cv-00236-JMK
Memorandum of Decision                                                                             Page 3
          Case 3:17-cv-00236-JMK Document 102 Filed 12/31/20 Page 3 of 27
                   On January 22, 2020, Mr. Watkinson moved to withdraw his prayer for

damages, and the Court granted his request for leave to pursue only declaratory and

injunctive relief against Defendants, as well as costs and fees. 14 His demand for a jury trial

was withdrawn. 15          Mr. Watkinson now specifically requests that this Court declare:

(1) “[t]he Defendants violated his RLUIPA, First Amendment, and Equal Protection

Rights, in that they have unlawfully deprived him of the right to compete for PWF funds

to purchase firewood and food/beverage products”; (2) that “DOC Policy and Procedure

§ 302.10, Paragraph III and/or Policy & Procedure 815.03 Paragraph (V)(A)-(C) are illegal

insofar as they categorically exclude religious organizations from being eligible to obtain

PWF funds”; and (3) “Mr. Watkinson and other religious practitioners can individually or

collectively donate funds to reimburse the PWF for purchases that would not otherwise

have sufficiently broad appeal to merit PWF purchase without inmate reimbursement,

subject to the Superintendent’s ability to deny particular requests for religiously neutral

reasons.” 16

                   “Mr. Watkinson also requests that the Court order the Defendants: (1) [t]o

cease discrimination against religion in general and Asatru in particular with respect to the

PWF; and (2) [t]o develop criteria independent of religion for evaluating PWF funding

requests within 45 days of the entry of judgment.” 17




         14
              Dockets 59; 62.
         15
              Docket 80 at 2.
         16
              Docket 92 at 14.
         17
              Id. at 14–15.

Watkinson v. State of Alaska, Dept. of Corrections et al              Case No. 3:17-cv-00236-JMK
Memorandum of Decision                                                                     Page 4
          Case 3:17-cv-00236-JMK Document 102 Filed 12/31/20 Page 4 of 27
                III.    FINDINGS OF FACT AND CONCLUSIONS OF LAW

                  Federal Rule of Civil Procedure 52(a) provides that “in an action tried on the

facts without a jury . . . the court must find the facts specially and state its conclusions of

law separately.” Having considered the testimony of the witnesses, the exhibits admitted

into evidence, and the parties’ arguments and filings, this Court now makes the Findings

of Fact and Conclusions of Law as set forth below. 18

A.       Findings of Fact

                   1.      The Parties. Mr. Watkinson is a prisoner of the Alaska DOC and is

incarcerated at GCCC. 19 Alaska DOC is a state agency charged with the care of prisoners

and is subject to RLUIPA. Defendant Houser is the Superintendent of GCCC, where

Lieutenant Dial is a correctional officer. 20              Defendant Duncan is the Chaplaincy

Coordinator for Alaska DOC. 21

                   2.      The Asatru Faith. Mr. Watkinson is a practitioner of Asatru, a

recognized faith group within the Alaska DOC, and belongs to a congregation known as

the Blodtryggr Kindred. 22              Asatru is a polytheistic religion with roots in ancient

Scandinavia, and followers worship deities such as Thor, Odin, and Freya. 23 The Court

finds the testimony of Mr. Watkinson to be credible.


         18
             This Memorandum of Decision does not purport to recite all of the evidence submitted and
arguments made by the parties. See Fed. R. Civ. P. 52(a) Advisory Committee’s Note (1946 Amendment).
(“[T]he judge need only make brief, definite, pertinent findings and conclusions upon the contested matters;
there is no necessity for over-elaboration of detail or particularization of facts.”).
         19
            Docket 80 at 3.
         20
            Id.
         21
            Id.
         22
            Id. at 3–4.
         23
            Id. at 4.

Watkinson v. State of Alaska, Dept. of Corrections et al                       Case No. 3:17-cv-00236-JMK
Memorandum of Decision                                                                              Page 5
          Case 3:17-cv-00236-JMK Document 102 Filed 12/31/20 Page 5 of 27
                   3.      Religious Items. Firewood is used by Asatru practitioners during a

weekly ceremony known as a blot. 24 During the blot, a fire is built, which has spiritual and

religious significance to Asatru practitioners. 25 Three drinking rounds are held using juice

and honey to simulate mead, and worshipers speak in honor of certain gods, goddesses, or

heroes. 26

                   4.      The Prisoner Welfare Fund (PWF). Alaska DOC administers the

PWF at GCCC in accordance with DOC policy 302.10 (“Prisoner Welfare Fund”). The

PWF is “[a] fund established at an institution in order to provide loans or grants to prisoners

or prisoner organizations for activities not funded by general appropriations from the

Department.” 27 The PWF may only be used for “charitable, recreational and educational

purposes when approved and authorized in writing by the Superintendent or their

designee.” 28 Cultural groups and non-religious groups are able to submit requests to utilize

funds from the PWF, but they are not guaranteed to receive what they request. 29 Religious

groups are not able to obtain funding from the PWF.30 The PWF is funded by a three

percent (3%) surcharge on most commissary items. 31




         24
           Docket 93 at 20.
         25
           Id.
        26
           Id. at 20, 24–25.
        27
           Docket 69-1 at 1 (“It is the policy of the Department that money in the Prisoner Welfare Fund
will be used to the benefit of the prisoners or prisoner organization for activities not funded by the
Department through general appropriations.”).
        28
           Id. at 2.
        29
           Docket 93 at 51–52.
        30
           Id. at 51.
        31
           Docket 80 at 4.

Watkinson v. State of Alaska, Dept. of Corrections et al                    Case No. 3:17-cv-00236-JMK
Memorandum of Decision                                                                           Page 6
          Case 3:17-cv-00236-JMK Document 102 Filed 12/31/20 Page 6 of 27
                    5.     Faith Group Property Policy. DOC policy 816.01 (“Faith-Based

Programming and Chaplaincy Services”) provides that “[t]he Department is not

responsible for the procurement of any faith group property or equipment.” 32

                    6.     Access to the PWF. Prior to a reevaluation of Alaska DOC’s policy

in May 2017 (discussed infra), Mr. Watkinson was able to donate money from his Offender

Trust Account (“OTA”) to the PWF, which would be held for the benefit of the Asatru

faith group. 33 Asatru members could pool their money together and access the fund to the

purchase firewood, juice, and honey for their worship. This allowed the Asatru faith group

to circumvent the prison commissary, where the items otherwise are available. Items are

subject to a mark-up in price if purchased through the commissary. 34

                    7.     Alaska DOC’s Reevaluation of the PWF Policy. In February 2017,

Defendant Duncan sent an email to Keith Rogers (a correctional officer) agreeing with

Mr. Rogers’ analysis that the PWF should not be used to purchase firewood. 35

Subsequently, Defendant Dial announced that the Alaska DOC had reevaluated its policy

with respect to the PWF and determined that it would no longer allow the Asatru faith

group to obtain firewood purchased with funds from the PWF.36 Mr. Watkinson filed

grievances, but was unsuccessful in reversing the prison’s new application of its policy. 37




         32
              Docket 69-12 at 5.
         33
              Docket 80 at 6.
         34
              Dockets 80 at 7; 88 at 4.
         35
              Docket 69-7.
         36
              Dockets 80 at 7; 69-8.
         37
              Dockets 69-4; 69-5; 69-10; 69-13.

Watkinson v. State of Alaska, Dept. of Corrections et al              Case No. 3:17-cv-00236-JMK
Memorandum of Decision                                                                     Page 7
          Case 3:17-cv-00236-JMK Document 102 Filed 12/31/20 Page 7 of 27
                    8.     Burden on Religious Exercise. Mr. Watkinson testified that the new

interpretation of Alaska DOC’s policy subjected him to increased personal expense, delay,

and uncertainty in obtaining firewood, juice, and honey, as he is no longer able to utilize

the PWF to obtain these items.38 He testified there were times when he was not able to

obtain the items because the Asatru faith group did not have the “financial

accommodations” to be able to buy enough, or the families of members were unable to

donate items or funds in time for the ceremony. 39 Defendants did not present any evidence

to refute this testimony.

                    9.     Obtaining Firewood, Honey, and Juice Through Other Means.

Mr. Watkinson testified he was able to purchase juice and honey through the prison

commissary, 40 and that Asatru practitioners were able to facilitate arrangements for their

families to purchase items and have a vendor deliver to the prison. 41 Prison officials

encouraged Mr. Watkinson to seek assistance from the wider Asatru faith community for

donated goods. 42 Again, the Court finds this testimony credible.

                  10.      Concerns About Fraud. Jeremy Hough, Director of Institutions for

the Alaska DOC, testified that Department of Administration and bank rules both prohibit

the Alaska DOC from creating individual accounts for groups within the PWF. 43 He

testified that Alaska DOC has contacted banks about setting up separate accounts, which



         38
              Docket 93 at 26–28.
         39
              Id. at 27.
         40
              Id. at 26–27.
         41
              Id.
         42
              Docket 69-13.
         43
              Docket 93 at 41.

Watkinson v. State of Alaska, Dept. of Corrections et al              Case No. 3:17-cv-00236-JMK
Memorandum of Decision                                                                     Page 8
          Case 3:17-cv-00236-JMK Document 102 Filed 12/31/20 Page 8 of 27
have denied the permission required to do so. 44 These institutions are concerned about

“possible fraud,” and other criminal activity achieved through “strong-arming” “that can

go on under the guise of a club, organization, or religious practice.”45 The Court found the

testimony of Mr. Hough to be credible.

                   11.         Virtual Balance. According to Mr. Hough, no other religious or

cultural group maintained or maintains a virtual balance within the PWF at GCCC. 46

Plaintiff did not present any evidence to the contrary.

                   12.         Legal Concerns. Mr. Hough stated it is his understanding that it is

“not legal” to allow religious groups to use the PWF to purchase religious items. 47 Alaska

DOC cited to concerns about constitutional establishment clause violations. 48

                   13.         Administrative Efficiency and Fairness. Mr. Hough testified that it

is “not feasibly administratively possible” to distribute PWF funds to religious groups in a

way that gives each group its “fair share,” due to the diversity of the inmate population.49

He further testified that if Alaska DOC were to make PWF funds available for religious

purposes, “the fund would wind up being a hundred percent [consumed by religious

endeavors] because that’s where the push would be,”50 which would run counter to its goals

of providing recreational and educational activities for the benefit of the entire prisoner



         44
              Id. at 49.
         45
              Id. at 48.
         46
              Id. at 34.
         47
              Id. at 42. The Court interprets Mr. Hough’s testimony as a statement of Alaska DOC’s
policy and belief, rather than a legal conclusion.
         48
              Id. at 14.
         49
              Id. at 40, 42.
         50
              Id. at 43.

Watkinson v. State of Alaska, Dept. of Corrections et al                   Case No. 3:17-cv-00236-JMK
Memorandum of Decision                                                                          Page 9
          Case 3:17-cv-00236-JMK Document 102 Filed 12/31/20 Page 9 of 27
population. Plaintiff presented no evidence to the contrary, and the Court finds this

testimony to be credible.

                  14.      The Hiland Mountain Group.                    A prisoner organization at the

“Hiland Mountain” facility maintains its own account through the PWF. 51 The group

facilitates a greenhouse project and sells plants. 52                    According to Mr. Hough, the

Department of Administration and banking institutions allow this group to continue

maintaining its own balance due to the longstanding nature of the program. 53 Plaintiffs do

not refute this assertion.

                  15.      The Sweat Lodge. The PWF is drawn upon to purchase firewood for

a sweat lodge at GCCC. 54               The sweat lodge is accessible to all inmates; however,

Mr. Watkinson testified it is run in a “Lakota Sioux way,” in which there are several rounds

of prayer. 55 Defendants presented no evidence to the contrary, and the Court found this

testimony to be credible. Further, the sweat lodge is operated by a Native American

cultural group that is separate from the Native American religious groups at GCCC. 56

Mr. Watkinson has attended the sweat lodge at GCCC close to a dozen times. 57




         51
           Id. at 48.
         52
           Id.
        53
           Id. at 49.
        54
           Dockets 80 at 5; 88 at 2.
        55
            Docket 93 at 19, 43. According to Mr. Hough, “[n]o preference is given to any particular
offender, nor is it denoted as to their religious affiliation.” Id. at 43. Plaintiff did not refute this assertion.
        56
           Id. at 63–64.
        57
           Id. at 19.

Watkinson v. State of Alaska, Dept. of Corrections et al                             Case No. 3:17-cv-00236-JMK
Memorandum of Decision                                                                                   Page 10
         Case 3:17-cv-00236-JMK Document 102 Filed 12/31/20 Page 10 of 27
B.       Conclusions of Law

                   1.      Federal Substantive Law Applies.           The Court applies federal

substantive and procedural law.

                   2.      Standard of Review. “[T]he decision to grant declaratory relief is a

matter of discretion[.]” 58

                   3.      The Religious Land Use and Institutionalized Persons Act

(RLUIPA). RLUIPA “prescribes that no government shall impose a substantial burden on

the religious exercise of prisoners unless the government can demonstrate that the burden

both serves a compelling government interest and is the least restrictive means of

advancing that interest.” 59 “Religious exercise” under RUILPA includes “any exercise of

religion, whether or not compelled by, or central to, a religious belief.” 60 “Government,”

under RLUIPA, includes a “person acting under color of State law.”61

                   4.      RLUIPA is Applicable.           Here, both parties agree that RLUIPA

applies to Alaska DOC’s actions because the agency receives federal financial assistance. 62

                   5.      Mr. Watkinson’s Beliefs are Religious and Sincere.                  It is

undisputed that Mr. Watkinson is a member of a bona fide religion and sincere in his

beliefs. The parties agree that the blot ceremonies described by Mr. Watkinson, which




         58
           United States v. State of Wash., 759 F.2d 1353, 1356 (9th Cir. 1985).
         59
           Mayweathers v. Newland, 314 F.3d 1062, 1065 (9th Cir. 2002) (citing to 42 U.S.C. § 2000cc-
1(a) (2000)) (internal quotation marks omitted)).
        60
           Warsoldier v. Woodford, 418 F.3d 989, 994 (9th Cir. 2005) (citing to § 2000cc-5(7)(A)).
        61
           Florer v. Congregation Pidyon Shevuyim, N.A., 639 F.3d 916, 921–22 (9th Cir. 2011) (citing
42 U.S.C. § 2000cc-5(4)(A)(iii)).
        62
           42 U.S.C. §§ 2000cc(b)(1); Dockets 80 at 9; 88 at 5.

Watkinson v. State of Alaska, Dept. of Corrections et al                  Case No. 3:17-cv-00236-JMK
Memorandum of Decision                                                                        Page 11
         Case 3:17-cv-00236-JMK Document 102 Filed 12/31/20 Page 11 of 27
involve the use of firewood and drinking of juice and honey, constitute a religious exercise

of Asatru in accordance with RLUIPA.63

                   6.      Mr. Watkinson Bears of Burden of Proving Defendants

Substantially Burdened His Religious Exercise. Mr. Watkinson bears the burden of

showing Defendants imposed a substantial burden on his religious exercise. 64 RLUIPA

does not specifically define what constitutes a “substantial burden”; however, the Ninth

Circuit has described the burden as one that “must impose a significantly great restriction

or onus upon such exercise.”65                  A substantial burden “must place more than an

inconvenience on religious exercise,” 66 and the Supreme Court has found a substantial

burden where the state’s conduct creates “substantial pressure on an adherent to modify his

behavior and to violate his beliefs.”67 Although “compulsion may be indirect,”68 RLUIPA

“does not impose affirmative duties on states that would require them to facilitate or

subsidize the exercise of religion.” 69 The statute must be construed broadly in favor of

protecting an inmate’s right to exercise his or her religious beliefs. 70

                  Mr. Watkinson’s fundamental argument is that Defendants have

substantially burdened his practice of Asatru by no longer affording him the benefit of



         63
            See Cutter v. Wilkinson, 544 U.S. 709, 720 (2005) (“The exercise of religion often involves not
only belief and profession but the performance of physical acts such as assembling with others for a worship
service or participating in sacramental use of bread and wine.”) (internal quotations omitted).
        64
            Warsoldier, 481 F.3d at 994.
        65
            Id. at 995 (emphasis added).
        66
            Guru Nanak Sikh Soc. of Yuba City v. Cty of Sutter, 456 F.3d 978, 987 (9th Cir. 2006).
        67
            Warsolider, 418 F.3d at 995 (quoting Thomas v. Review Bd. of the Ind. Employment Sec. Div.,
450 U.S. 707, 717–18 (1981)).
        68
            Warsolider, 418 F.3d at 995.
        69
            Mayweathers v. Newland, 314 F.3d at 1068–69.
        70
            Warsoldier, 418 F.3d at 995.

Watkinson v. State of Alaska, Dept. of Corrections et al                       Case No. 3:17-cv-00236-JMK
Memorandum of Decision                                                                             Page 12
         Case 3:17-cv-00236-JMK Document 102 Filed 12/31/20 Page 12 of 27
accessing monies from the PWF for the purchase of juice and honey at a discounted rate,

or for the purchase of firewood that the facility already obtains. Defendants assert that the

failure to subsidize Mr. Watkinson’s religious celebrations cannot be construed as a

substantial burden on his ability to practice Asatru. The Court agrees with Defendants.

                   7.      RLUIPA Does Not Demand the State Pay for or Subsidize Items

of Worship. RLUIPA explicitly denies creating a right for religious organizations to

receive funding from the government. 71 As Defendants state in their closing brief, the

Supreme Court has held that “[d]irected at obstructions institutional arrangements place on

religious observances, RLUIPA does not require a State to pay for an inmate’s devotional

accessories.” 72 Simply put, affirmative subsidization of religious activities is not mandated

under RLUIPA. The fact that Asatru practitioners previously benefitted from access to the

PWF, or the fact that other cultural groups benefit from the administration of the fund, is

not evidence of a substantial burden on Mr. Watkinson’s religious practice. Indeed, other

courts have found that “a prison’s voluntary decision to exceed RLUIPA’s requirements

should not subject it to further RLUIPA liability.” 73




         71
            See 42 U.S.C. § 2000cc-3(c) (“Nothing in this chapter shall create . . . a right of any religious
organization to receive funding or other assistance from a government, or of any person to receive
government funding for a religious activity, but this chapter may require a government to incur expenses
in its own operations to avoid imposing a substantial burden on religious exercise.”).
         72
            Cutter, 544 U.S. at 720 n.8 (citing Charles v. Verhagen, 348 F.3d 601, 605 (7th Cir. 2003)
(overturning a prison prohibition on the possession of Islamic prayer oil but placing the responsibility for
purchasing the oil on the prisoner)) (emphasis added)).
         73
            Knows His Gun v. Montana, 866 F. Supp. 2d 1235, 1241 (D. Mont. 2012) (“Plaintiffs’ claims
concerning inadequate or inappropriate materials that are provided by the prison—including wood, tarps,
and tobacco—fail because RLUIPA does not require prisons ‘to pay for an inmate’s devotional
accessories.’”) (citing Cutter, 544 U.S. at 720 n.8).

Watkinson v. State of Alaska, Dept. of Corrections et al                        Case No. 3:17-cv-00236-JMK
Memorandum of Decision                                                                              Page 13
         Case 3:17-cv-00236-JMK Document 102 Filed 12/31/20 Page 13 of 27
                   8.      Defendants Have Not Substantially Burdened Mr. Watkinson’s

Religious Practice. Importantly, the evidence introduced at trial did not show that

Defendants have, in any way, “deni[ed] [Plaintiff an important benefit] because of conduct

mandated by religious belief, thereby putting substantial pressure on [him] to modify his

behavior and to violate his beliefs.”74 Mr. Watkinson still may purchase juice and honey

from the prison commissary, or arrange for family members to purchase the juice and a

vendor to deliver it to the prison. 75 Mr. Watkinson also testified that GCCC allows family

members to deliver firewood for the blots, and that he was encouraged by prison officials

to “request reasonable alternatives to obtain it.” 76 Indeed, Mr. Watkinson still can avail

himself of the PWF funds for secular purposes, and testified that he does just that by

attending the sweat lodge and utilizing the firewood purchased by the PWF for that

purpose. 77 The Court cannot find that Mr. Watkinson faces a substantial burden under

RLUIPA when he is not meaningfully obstructed from or penalized by practicing his

sincerely held religious beliefs. He, thus, has not established a violation of RLUIPA. 78

                   9.      Defendants Bear the Burden of Showing a Compelling

Governmental Interest. Assuming, arguendo, Mr. Watkinson could produce evidence of

a substantial burden on his practice of Asatru, the Court still would find that Defendants

have met their burden to then show Alaska DOC’s policies are the least restrictive means


         74
             Warsoldier, 418 F.3d at 995 (citing Thomas, 450 U.S. at 717–18).
         75
             Docket 93 at 27.
         76
             Dockets 93 at 24; 69-5 at 1.
         77
             Docket 93 at 19.
         78
            See Riggins v. Clarke, 403 Fed. Appx. 292, 295 (9th Cir. 2010) (finding State corrections
officials’ refusal to allow prisoner to purchase prayer oils did not violate his right to exercise his religion
under RLUIPA).

Watkinson v. State of Alaska, Dept. of Corrections et al                          Case No. 3:17-cv-00236-JMK
Memorandum of Decision                                                                                Page 14
         Case 3:17-cv-00236-JMK Document 102 Filed 12/31/20 Page 14 of 27
of furthering compelling governmental interests. Defendants advance four compelling

interests. First, “DOC has a compelling governmental interest in not treating various

religious groups unequally or unfairly, both as a matter of justice and in order to avoid

fomenting interreligious strife.” 79 Second, “DOC has a compelling governmental interest

in funding ‘charitable, recreational and educational’ activities among the prison population

through PWF.” 80 Third, Defendants identified an interest “in not intermingling the funds

of particular religious groups with those designated for other purposes, for reasons of

administrative efficiency and to prevent fraud.” 81              Fourth, Defendants allude to

establishment clause concerns with supporting religious activities by using intermingled

state funds. 82 Defendants assert that requiring religious groups to separately purchase

items intended for their group’s religious practice is the least restrictive means of furthering

those governmental interests. 83

                  The Ninth Circuit has found compelling government interests in prison

security 84 and in complying with the Constitution. 85 The Supreme Court has acknowledged

that RLUIPA’s standard of review should be applied with “due deference to the experience

and expertise of prison and jail administrators in establishing the necessary regulations and




         79
           Docket 99 at 11.
         80
           Id.
        81
           Docket 88 at 6.
        82
           Docket 93 at 14.
        83
           Docket 88 at 6.
        84
           See Warsoldier, 418 F.3d at 998.
        85
           See Walker v. Beard, 789 F.3d 1125, 1136 (9th Cir. 2015) (“Compliance with the Constitution
can be a compelling state interest.”).

Watkinson v. State of Alaska, Dept. of Corrections et al                   Case No. 3:17-cv-00236-JMK
Memorandum of Decision                                                                         Page 15
         Case 3:17-cv-00236-JMK Document 102 Filed 12/31/20 Page 15 of 27
procedures to maintain good order, security and discipline, consistent with consideration

of costs and limited resources.”86

                  10.      Complying with the Constitution is a Compelling Governmental

Interest. The Court finds that the government’s interest in ensuring it does not violate the

Constitution’s establishment clause by institutionally supporting religious activities of the

Asatru faith group is compelling. The Court need not assess the exact probability of

success of a constitutional claim, but is satisfied that “the State has shown more than merely

a good faith belief” that Mr. Watkinson’s request may run afoul of the establishment clause

of the Constitution and there is an objective legal basis for believing that is the case. 87

                  11.      Maintaining Security is a Compelling Governmental Interest.

The Court further recognizes the Defendants’ interest in preventing the illegal criminal

activity (fraud, strong-arming, debt payoff) described by Mr. Hough. Alaska DOC’s




         86
            Cutter v. Wilkinson, 544 U.S. 709, 723 (2005) (quoting S. Rep. No. 103-111, at 10 (1993)).
         87
            Walker v. Beard, 789 F.3d 1125, 1137 (9th Cir. 2015). Mr. Watkinson cites to Everson v. Bd.
Of Educ., 330 U.S. 1, 17 (1947) and Trinity Lutheran Church of Columbia, Inc. v. Comer, 137 S. Ct. 2012,
2019 (2017), for the proposition that providing funding to religious institutions on the same terms as secular
institutions does not violate the establishment clause. See Docket 92 at 8–9. In Everson, the Supreme Court
upheld the right of a New Jersey school board to fund the transportation of pupils to both public and
parochial schools. The Supreme Court found that the resolution provided a “general program to help
parents get their children, regardless of their religion, safely and expeditiously to and from accredited
schools.” Everson, 330 U.S. at 18. In Trinity Lutheran Church, the Supreme Court held that a church had
the right to compete with other secular organizations for a playground resurfacing grant. Trinity Lutheran
Church of Columbia, Inc., 137 S. Ct. at 2025. Both cases are inapplicable here because Mr. Watkinson is
seeking to use the PWF funds to support his religious exercise. The Ninth Circuit has found that “a
government act is consistent with the establishment clause if it: (1) has a secular purpose; (2) has a principal
or primary effect that neither advances nor disapproves of religion; and (3) does not foster excessive
governmental entanglement with religion.” Vasquez v. Los Angeles (“LA”) County, 487 F.3d 1246, 1255
(9th Cir. 2007) (citing Lemon v. Kurtzman, 403 U.S. 602, 612–13 (9th Cir. 1971)). Although the Court
makes no assessment of the validity of such a constitutional claim, it does recognize that Alaska DOC’s
hesitancy to utilize its funds to directly advance Mr. Watkinson’s religious exercise is not without merit.

Watkinson v. State of Alaska, Dept. of Corrections et al                          Case No. 3:17-cv-00236-JMK
Memorandum of Decision                                                                                Page 16
         Case 3:17-cv-00236-JMK Document 102 Filed 12/31/20 Page 16 of 27
interest is compelling because it poses a threat to institutional security, as does preventing

interreligious strife that may be stoked by showing favoritism to certain groups over others.

                   12.     Least Restrictive Means. The Court also would be able to find that

prohibiting the Asatru faith group from maintaining a virtual balance within the PWF is

the least-restrictive means of achieving Defendants’ compelling governmental interests.

“The least-restrictive-means standard is exceptionally demanding,” 88 but the government

“is under no obligation to dream up alternatives that the plaintiff himself has not

proposed.” 89 Here, Mr. Watkinson proposed no alternatives to utilizing the PWF to

purchase religious items. Mr. Hough testified it was effectively impossible, due to the rules

of the banks and the State of Alaska’s Department of Administration, for the Asatru faith

group to continue to maintain a virtual balance. When doing so could expose the institution

to constitutional liability and security concerns, maintaining such a policy is the least-

restrictive option available to continuing to operate the PWF. The Court thus concludes

Alaska DOC’s actions were the least restrictive means of furthering their compelling

governmental interests.

                   13.     First Amendment Free Exercise Clause.         “Inmates retain the

protections afforded by the First Amendment, ‘including its directive that no law shall

prohibit the free exercise of religion,’” and an inmate who adheres to a minority religion

must be given a “reasonable opportunity of pursuing his faith comparable to the




         88
              Holt v. Hobbs, 574 U.S. 352, 364 (2015).
         89
              Walker, 789 F.3d at 1137.

Watkinson v. State of Alaska, Dept. of Corrections et al              Case No. 3:17-cv-00236-JMK
Memorandum of Decision                                                                    Page 17
         Case 3:17-cv-00236-JMK Document 102 Filed 12/31/20 Page 17 of 27
opportunity afforded fellow prisoners who adhere to conventional religious precepts.”90

However, “reasonable opportunities” does not mean identical treatment. 91 “In order to

establish a free exercise violation, [Plaintiff] must show the defendants burdened the

practice of his religion, by preventing him from engaging in conduct mandated by his faith,

without any justification reasonably related to legitimate penological interests.” 92 Only

those beliefs which are rooted in religion and sincerely held are entitled to constitutional

protection.

                  14.      Mr. Watkinson Has Not Proven His Religious Practice Was or Is

Burdened. As discussed supra, the Court cannot find that Defendants substantially

burdened Mr. Watkinson’s practice of the Asatru faith. The Court finds that while

Defendants’ failure to administer the PWF in a way that subsidizes firewood, juice, and

honey may be inconvenient to Mr. Watkinson, it does not amount to a prohibition on his

ability to practice his religion or a punishment for doing so. 93

                  15.      Defendants Bear the Burden of Showing Their Policies Are

Reasonably Related to Legitimate Penological Interests.                           Assuming, arguendo,

Mr. Watkinson was able to show that the additional expense and logistical challenge of




         90
            See Shakur v. Schriro, 514 F.3d 878, 883–84 (9th Cir. 2008) (quoting O’Lone v. Estate of
Shabazz, 482 U.S. 342, 348 (1987)); Cruz v. Beto, 405 U.S. 319, 322 (1972) (per curiam).
        91
           Cruz, 405 U.S. at 322 n.2.
        92
           Freeman v. Arpaio, 125 F.3d 732, 736 (9th Cir. 1997) (abrogated on other grounds by Shakur,
514 F.3d 878) (internal citations omitted); see also Jones v. Williams, 791 F.3d 1023, 1031 (9th Cir. 2015)
(“A person asserting a free exercise claim must show that the government action in question substantially
burdens the person’s practice of her religion.”).
        93
           See Lewis v. Ollison, 571 F. Supp. 2d 1162, 1171 (C.D. Cal. 2008) (“The First Amendment does
not prohibit a prisoner from being inconvenienced in practicing his faith so long as the penological practices
do not prevent or prohibit the inmate from participating in the practice or mandates of his religion.”).

Watkinson v. State of Alaska, Dept. of Corrections et al                         Case No. 3:17-cv-00236-JMK
Memorandum of Decision                                                                               Page 18
         Case 3:17-cv-00236-JMK Document 102 Filed 12/31/20 Page 18 of 27
obtaining firewood, juice, and honey constituted a substantial burden on his religious

exercise, the Court still finds that Alaska DOC’s policy with respect to the PWF is

reasonably related to a legitimate penological interest. The Ninth Circuit follows the four-

part test formulated by the Supreme Court in Turner v. Safley 94 in determining the

reasonableness of a prison regulation affecting constitutional rights. 95

                   16.     Turner Factors. First, there must be “a valid, rational connection

between the prison regulation and the legitimate governmental interest put forward to

justify it.” 96 The “legitimate governmental interest” at stake here is the fair and equitable

administration of the PWF. Prohibiting religious organizations from utilizing the PWF for

purely religious activities is rationally related to this interest. Mr. Hough testified that if

the Alaska DOC allowed the PWF to fund religious activities it would effectively end the

use of the fund for its intended purpose: funding activities for all inmates to enjoy

regardless of religious affiliation. 97 The first Turner factor is thus satisfied.

                   The second factor the Court turns to in determining the reasonableness of a

prison regulation under Turner is “whether there are alternative means of exercising the

right that remain open to prison inmates.” 98 As discussed supra, Mr. Watkinson still may

obtain juice, honey, and firewood without accessing the PWF. Although the Court need

not find there are alternative means to practicing the exact religious right Mr. Watkinson




         94
              See generally Turner v. Safley, 482 U.S. 78 (1987).
         95
              Resnick v. Adams, 348 F.3d 763, 768–770 (9th Cir. 2003).
         96
              Id. at 769.
         97
              Docket 93 at 42–43.
         98
              Resnick, 348 F.3d at 769.

Watkinson v. State of Alaska, Dept. of Corrections et al                 Case No. 3:17-cv-00236-JMK
Memorandum of Decision                                                                       Page 19
         Case 3:17-cv-00236-JMK Document 102 Filed 12/31/20 Page 19 of 27
claims has been burdened, 99 in this case, it can find exactly that. Mr. Watkinson testified

that even after the Asatru group was prohibited from using PWF funds to obtain firewood,

they continued to conduct blot ceremonies when members’ families assisted in securing

firewood and juice. 100 This factor thus weighs in favor of Defendants.

                  Third, under Turner, the Court considers “the impact accommodation of the

asserted constitutional right will have on guards and other inmates, and on the allocation

of prison resources generally.” 101               The Court also may consider whether “special

arrangements for one group could create an appearance of favoritism that could generate

resentment and unrest,” although this consideration alone may not be dispositive, because

such appearance will be present in every case where accommodations are made. 102 The

accommodation Mr. Watkinson seeks is an exemption from Alaska DOC’s policy that it is

not responsible for the procurement of faith group property. Exempting the Asatru faith

group from this general rule would be unfair to other religious groups that are unable to

take advantage of the PWF to fund their activities, as well as to the general inmate

population that benefits from the secular activities the fund is intended to sponsor.

Defendants point out that allowing one group (or several) to maintain a virtual balance

could result in such resentment and unrest contemplated by courts, or in the elimination of

the PWF altogether. Mr. Hough also identified the possibility of fraud and other criminal


         99
            See O’Lone, 482 U.S. at 352 (“In Turner, we did not look to see whether prisoners had other
means of communicating with fellow inmates, but instead examined whether the inmates were deprived of
‘all means of expression.’”).
        100
            Docket 93 at 23–24, 27.
        101
            Turner, 482 U.S. at 90.
        102
            Standing Deer v. Carlson, 831 F.2d 1525, 1529 (9th Cir. 1987); see Henderson v. Terhune, 379
F.3d 709, 714 (9th Cir. 2004).

Watkinson v. State of Alaska, Dept. of Corrections et al                    Case No. 3:17-cv-00236-JMK
Memorandum of Decision                                                                          Page 20
         Case 3:17-cv-00236-JMK Document 102 Filed 12/31/20 Page 20 of 27
activity that can go on when individual groups are allowed to maintain separate virtual

balances. It is of no consequence that Defendants produced no evidence of actual fraud

that has occurred. 103 Taken together, these considerations cut in favor of prison officials.

                  The fourth and final Turner factor is the availability of “obvious, easy

alternatives.” 104       An obvious alternative to prohibiting Asatru practitioners from

maintaining a virtual PWF balance that allows Alaska DOC to administer the fund in an

equitable manner, is allowing each recognized religious group to maintain its own virtual

PWF balance. However, the evidence shows that this alternative is not “easy.” Mr. Hough

testified that it would be “extremely hard” to allocate funds in a way that would give each

religious organization its “fair share.” 105 Indeed, the Sixth Circuit has found that

                  [r]equiring prisons to maintain comprehensive records as to the
                  religious composition of their populations and to allocate
                  resources for religious activities accordingly would
                  undoubtedly spark countless claims by various groups that they
                  were not receiving their fair share. Moreover, predicating
                  resource allocation on such an elusive standard as the numbers
                  of regularly practicing inmates would compel prison officials
                  and courts to scrutinize the consistency of individual inmates’
                  religious practices and to decide controversies regarding the
                  precise contours of the various competing religious groups.
                  Furthermore, the constant turnover of prison populations
                  would render wholly impracticable any attempt to require that
                  the religious resources allocation scheme conform exactly to
                  the denominational distribution present in a prison at any given
                  time. Adoption of plaintiffs’ position would, therefore,
                  embroil the prisons and courts in dangerous and inappropriate



         103
             See Friedman v. State of Ariz., 912 F.2d 328, 332–33 (9th Cir. 1990) (“Turner requires that
courts allow prison officials ‘to anticipate security problems and to adopt innovative solutions to the
intractable problems of prison administration.’”) (citing Turner, 482 U.S. at 89) (emphasis in original).
         104
             Turner, 482 U.S. at 90.
         105
             Docket 93 at 42.

Watkinson v. State of Alaska, Dept. of Corrections et al                     Case No. 3:17-cv-00236-JMK
Memorandum of Decision                                                                           Page 21
         Case 3:17-cv-00236-JMK Document 102 Filed 12/31/20 Page 21 of 27
                   areas of inquiry and would prove exceedingly difficult to
                   implement in an orderly and even handed fashion. 106

                   The Court finds this reasoning persuasive. It is not reasonable to suggest that

prison officials take responsibility for the bookkeeping of every religious organization

within its walls so that it may administer a fund—it has no obligation to administer at all—

in a fair and even-handed manner. Further, Mr. Hough testified that, from a purely

administerial standpoint, the banking institutions utilized by the prison system no longer

allow the PWF to contain line items for specific organizations, or the pooling of OTA

funds, as Mr. Watkinson requests.107 It is administratively burdensome, and in some ways

impossible, to fashion an alternative to Alaska DOC’s religious property procurement

policy that still achieves its interests with regard to administering the PWF. Each of the

Turner factors weighs in favor of Defendants. Alaska DOC’s policies reasonably are

related to a legitimate penological interest and cannot be said to abridge Mr. Watkinson’s

First Amendment rights.

                   17.     Fourteenth Amendment Equal Protection Clause.                            “The

Constitution’s equal protection guarantee ensures that prison officials cannot discriminate

against particular religions.” 108 “To state a claim under 42 U.S.C. § 1983 for a violation

of the Equal Protection Clause of the Fourteenth Amendment a plaintiff must show that the

defendants acted with an intent or purpose to discriminate against the plaintiff based upon




         106
               See Thompson v. Com. of Ky., 712 F.2d 1078, 1081 (6th Cir. 1983).
         107
               Docket 93 at 40.
         108
               Freeman, 125 F.3d at 737.

Watkinson v. State of Alaska, Dept. of Corrections et al                       Case No. 3:17-cv-00236-JMK
Memorandum of Decision                                                                             Page 22
         Case 3:17-cv-00236-JMK Document 102 Filed 12/31/20 Page 22 of 27
membership in a protected class.”109                  Again, Mr. Watkinson cannot succeed “if the

difference between the defendants’ treatment of him and their treatment of [] inmates [of a

different religion] is reasonably related to legitimate penological interests.” 110

                  18.      Intentional Discrimination. The sweat lodge at GCCC, run by a

Native American cultural group, is permitted to use firewood obtained through the PWF,

while the Asatru faith group is prohibited from maintaining a virtual balance within the

PWF to purchase firewood for blot ceremonies. 111 Mr. Watkinson argues that the Asatru

faith group is treated differently from the Native American cultural group and the Hiland

Mountain cultural group at another prison, which is able to maintain a virtual balance in

the PWF. 112

                  Mr. Watkinson has not put forth any evidence of intentional discrimination.

Although discriminatory intent may be inferred from disparate treatment, Mr. Watkinson

has not alleged that he has been treated differently from any other religious group. The

Court recognizes that the differences in classification between what constitutes a

“religious” group as opposed to a “cultural” one, according to Alaska DOC policy, are

susceptible to a certain degree of subjectivity. However, absent evidence of ill-intent or

abject arbitrariness, it is improper—and indeed inappropriate—for the Court to interfere

with Alaska DOC’s classifications.                  In this case, it must defer to prison officials’



         109
             Furnace v. Sullivan, 705 F.3d 1021, 1030 (9th Cir. 2013) (quotation marks and citation omitted)
(rejected equal protection claim where inmate failed to show that he was treated differently than any other
inmates in the relevant class).
         110
             Shakur, 514 F.3d at 891(internal citations and quotation marks omitted).
         111
             Docket 92 at 12.
         112
             Id. at 13.

Watkinson v. State of Alaska, Dept. of Corrections et al                       Case No. 3:17-cv-00236-JMK
Memorandum of Decision                                                                             Page 23
         Case 3:17-cv-00236-JMK Document 102 Filed 12/31/20 Page 23 of 27
assessment of the sweat lodge as a cultural activity and the Native American group that

administers the sweat lodge as cultural. 113

                  However, even if the Court were to find that the Native American cultural

group principally was religious in nature, it notes that “[p]risons need not provide identical

facilities . . . to different faiths, but must make good faith accommodation of the

[prisoners’] rights in light of practical considerations.” 114 Again, it appears from the record

that prison officials made reasonable accommodations to ensure that Asatru practitioners

could continue conducting blot ceremonies. As discussed supra, Asatru could obtain

firewood via family members, and was encouraged to seek assistance through other means.

In summary, Mr. Watkinson has not shown that he intentionally was discriminated against

in violation of the Fourteenth Amendment.

                  19.      Reasonably Related to Legitimate Penological Interests. Further,

as explained supra, even if Mr. Watkinson could show intentional discrimination by

Defendants, they have carried their burden of showing that Alaska DOC’s policies are

reasonably related to the legitimate penological interest of orderly and securely

administering a fund for the general welfare of all inmates.

                  20.      The Missing Witness Rule. Mr. Watkinson argues the so-called

“missing witness rule” should apply in this case because the individual Defendants did not

testify at trial. 115 He asks this Court to infer from their absence: (1) “[d]uring the period


         113
              Turner, 482 U.S. at 85 (“Where a state penal system is involved, federal courts have . . .
additional reason to accord deference to the appropriate prison authorities.”).
         114
             Freeman, 125 F.3d at 737 (alterations in original) (citing to Allen v. Toombs, 827 F.2d 563, 569
(9th Cir. 1987)).
         115
             Docket 92 at 13–14.

Watkinson v. State of Alaska, Dept. of Corrections et al                        Case No. 3:17-cv-00236-JMK
Memorandum of Decision                                                                              Page 24
         Case 3:17-cv-00236-JMK Document 102 Filed 12/31/20 Page 24 of 27
in which virtual balances within the PWF were allowed, no actual security or fraud

problems occurred”; (2) “the ‘administrative burden’ of maintaining a virtual balance in

the PWF is negligible”; and (3) “Mr. Hauser [sic] would never approve any PWF funding

proposal from a religious group”; but only “to the extent that the evidence already is not

undisputed on these points.” 116 It is entirely within the discretion of the Court to give such

instruction. 117

                  Mr. Watkinson does not cite to any Ninth Circuit authority governing the

applicability of the uncalled-witness rule in civil trials, and other courts have remarked on

the Ninth Circuit’s lack of jurisprudence governing the precise contours of the rule in such

situations. 118 In the criminal context, the Supreme Court has stated, “[i]f a party has it

peculiarly within his power to produce witnesses whose testimony would elucidate the

transaction, the fact that he does not do it creates the presumption that the testimony, if

produced, would be unfavorable.”119 But, “[i]n order to justify the inference drawn from

the failure to call a witness, the testimony of the uncalled witness must not be cumulative

or inferior to the evidence already presented.”120

                  21.      Cumulative Testimony.           Mr. Hough already testified to the

administrative burden that maintaining a virtual balance in the PWF would cause.

Mr. Hough also already testified that religious groups are not able to obtain funding


         116
            Id.
         117
            United States v. Bautista, 509 F.2d 675, 678 (9th Cir. 1975).
        118
            Apple Inc. v. Samsung Electronics Co., Ltd., No. 11-CV-01846-LHK, 2012 WL 3536797, *2
(N.D. Cal. August 13, 2012) (“The parties have not cited, and the Court has not found, any Ninth Circuit
authority governing the applicability of the uncalled-witness rule in civil trials.”).
        119
            See Graves v. U.S., 150 U.S. 118, 121 (1893).
        120
            Kean v. C.I.R., 469 F.2d 1183, 1187 (9th Cir. 1972).

Watkinson v. State of Alaska, Dept. of Corrections et al                    Case No. 3:17-cv-00236-JMK
Memorandum of Decision                                                                          Page 25
         Case 3:17-cv-00236-JMK Document 102 Filed 12/31/20 Page 25 of 27
through the PWF. 121 Thus, drawing the second and third inferences requested by Plaintiff

would be duplicative to the evidence already produced, and would not change the Court’s

ultimate ruling. The Court declines to do so.

                   22.     Reasonable Inference. Further, “a missing witness instruction is

proper only if from all the circumstances an inference of unfavorable testimony from an

absent witness is a natural and reasonable one.”122 The Court finds it unreasonable to infer

that, during the period in which virtual balances within the PWF were allowed, no actual

security or fraud problems occurred. Plaintiff could have sought clarification on this fact

from Mr. Hough during trial, but chose not to. Plaintiff cannot now assert that the lack of

testimony on this precise point provides reasonable grounds for assumption; especially

when a witness with specialized knowledge of the PWF administration testified at trial.

Further, as discussed supra, even if the Court were to draw this inference as requested by

Plaintiff, it would not alter the outcome of the Court’s findings.

                                            IV.    CONCLUSION

                   For the foregoing reasons, the Court finds and concludes that Plaintiff

Watkinson has not established a violation of RLUIPA, and has not established violations

of his First and Fourteenth amendment rights.




         121
               Docket 93 at 51.
         122
               United States v. Bramble, 680 F.2d 590, 592 (9th Cir. 1982).

Watkinson v. State of Alaska, Dept. of Corrections et al                      Case No. 3:17-cv-00236-JMK
Memorandum of Decision                                                                            Page 26
         Case 3:17-cv-00236-JMK Document 102 Filed 12/31/20 Page 26 of 27
                  IT IS SO ORDERED this 31st day of December, 2020, at Anchorage,

Alaska.


                                                             /s/ Joshua M. Kindred
                                                            JOSHUA M. KINDRED
                                                           United States District Judge




Watkinson v. State of Alaska, Dept. of Corrections et al              Case No. 3:17-cv-00236-JMK
Memorandum of Decision                                                                    Page 27
         Case 3:17-cv-00236-JMK Document 102 Filed 12/31/20 Page 27 of 27
